UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1785


In re: RAYMOND C. MARSHALL,

                    Petitioner.



             On Petition for Writ of Mandamus. (1:18-cv-00506-NCT-JEP)


Submitted: October 26, 2018                                  Decided: November 5, 2018


Before WILKINSON, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond C. Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond C. Marshall petitions for a writ of mandamus, alleging that the District

Court for the Eastern District of North Carolina has unduly delayed in transferring his

28 U.S.C. § 2254 (2012) petition to the Middle District of North Carolina. He seeks an

order from this court directing the District Court for the Eastern District of North

Carolina to act. Our review of both courts’ dockets reveals that the transfer of Marshall’s

§ 2254 petition was completed on June 15, 2018, and that the Middle District

subsequently dismissed his petition without prejudice. Accordingly, although we grant

leave to proceed in forma pauperis, we deny the mandamus petition as moot.             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2